department of the treasury internal_revenue_service south dearborn street chicago il number release date date date uil x taxpayer’s name y taxpayer’s address date date a taxpayer_advocate information certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under ilr c sec_501 of the internal_revenue_code our adverse determination was made because for the years of the examination you were not operated as an c of the internal_revenue_code your exempt status is revoked effective date within the meaning of l r c in our letter to you dated date we provided you with a written report which explained our adjustments and advised of appeals procedures and asked you to respond within days in the event you wanted to take advantage of those procedures you agreed to our determination by signing form 6018-a consent to proposed action on date because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in the attached publication exempt_organization appeal procedures for unagreed issues you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at a if you have any questions please call the contact person at the telephone number shown in the heading of this letter time to call if we need to contact you if you write please provide a telephone number and the most convenient thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication form 6018-a department of the treasury internal_revenue_service tax_exempt_and_government_entities_division a taxpayer name and address taxpayer_identification_number form tax_year s ended vil person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns internal_revenue_service office of taxpayer_advocate you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely rosie c johnson director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service 886a name of taxpayer explanation of items a schedule no or exhibit year period ended year year year i issues a is a sec_501 year4 a an exempt from tax pursuant to i r c for the taxable years yearl year2 year3 and definition of an insurance_company i a failed to use its capital and efforts primarily to earn income from its insurance activity a was not issuing insurance contracts or reinsuring the risks of others during yearl year2 year3 and year4 i ii workers’ compensation deductible reimbursement policies for auto physical damage crime and employment practices liability iii representations and warranties does a b exemption from federal_income_tax as described in sec_501 a domestic company continue to qualify for an organization is not described in section a c during the years under exam a cannot rely on its determination_letter sec_7805 relief il facts a a’s income statement a reported the following on its income statement for the taxable years yearl year2 year3 and year4 receipts year year2 year3 year4 form 886-acev department of the treasury - internal_revenue_service page -1- 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year petriod ended year year year premiums earned other insurance_income interest on savings dividends and interest from securities_partnership income or loss total revenue percentage premiums expenses general and admin costs loss and underwriting costs change in upr total expensesdollar_figure b a’s balance_sheet dollar_figure -0- -0- dollar_figure big_number big_number -0- dollar_figure big_number dollar_figure big_number -0- -0- -0- -0- big_number big_number big_number big_number _-0- dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number -0- big_number dollar_figure dollar_figure big_number big_number -0- dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number a reported the following on its balance sheets for the taxable years yearl year2 year3 and year4 assets cash in checking cash in savings accounts_receivable notes loan receivable prepaid expenses investments in bonds due from parent investment in partnership total assets liabilities premiums held on deposit losses and loss adj exp unearned_premium_reserve income_tax payable to parent other liabilities total liabilities yearl year2 year3 year4 dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number -0- big_number big_number -0- -0- -0- big_number big_number big_number -0- -0- big_number big_number big_number -0- -0- big_number dollar_figure big_number dollar_figure big_number dollar_figure -0- big_number -0- -0- big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- -0- big_number dollar_figure big_number -0- -0- big_number big_number dollar_figure form 886-acrev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service 886a explanation of items name of taxpayer a schedule no or exhibit year period ended year year year net_worth capital stock paid in capital retained earnings total fund balance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total liab net_worth dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number cc a’s form_990 a filed a return of an organization exempt from income_tax for the taxable years yearl through year4 a also form_990 filed exempt_organization business income_tax return form 990-t for taxable years year2 through year4 a did not file form 990-t for taxable_year yearl returns for and a reported premium income of dollar_figure dollar_figure dollar_figure dollar_figure in yearl year2 year3 and year4 respectively related to its sec_501 tax-exempt status prior to yearl a filed form_1120 on its forms as a result of its tax-exempt status net_income from passive sources totaling dollar_figure in yearl dollar_figure pursuant to sec_512 and or sec_501 for year3 and dollar_figure was not subject_to income_tax dollar_figure in year2 a reported its share of partnership losses of dollar_figure dollar_figure and dollar_figure as unrelated_business_income on its form 990-t returns for taxable years year2 year3 and year4 respectively tax for years year2 year3 and year4 a did not pay unrelated_trade_or_business income d organization a a is wholly owned by b d c is the parent of e b and its sister entity c are a was formed in prior a pure captive in the city of location l a domestic entity a was not required to file an election d with the internal_revenue_service subsidiaries of year as as under i r c form 886-a rev department of the treasury - internal_revenue_service page -3- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit yeat period ended a year year year in its business plan described as follows the organizational structure of a is is forming a captive to provide a more b formalized insurance program for e and managed locations its owned e is one of the in the united the management_contract between the states it manages hotels that it owns as well as hotels that are owned by unrelated parties hotels and e specifies that the owners are responsible to reimburse e for the costs of the insurance program related to their hotel the costs include claims the purchase of insurance administrative costs safety and other related costs although each location will be transferring a significant risk to the captive there is very little risk of aggregate losses to the captive because of the insurance structure a is expected to make a steady annual profit a will be owned by b a will insure e and its affiliates a had less than dollar_figure in net_premiums per year and therefore qualified as to sec_501 by the irs sec_501 a tax-exempt_insurance_company pursuant a determinations letter was issued to a on may year2 granting a tax-exempt status under e implementation of the insurance strategy in prior year f a firm hired by a filed a business plan for a with the state of state department of banking and insurance of a’s insurance operations the business plan included the following description during its initial years of operation a will insure the risks listed below this risk form 886-a cev department of the treasury - internal_revenue_service page -4- a department of the treasury - internal_revenue_service name of taxpayer explanation of items a year year year schedule no or exhibit year period ended arises from the exposures of c as well as managed hotels under a variety of names c’s franchise names these risks its entities e manages hotels and other cl initially a will insure econtractual liability eauto physical damage egarage keepers’ legal liability e crime econtractual liability policy for workers’ compensation premiums is contractually obligated to pay a premium e to g for their workers’ compensation coverage final premium and or dividend and eis responsible for paying any amounts due or will receive a dividend months g will calculate the at for the first months it will remit e will collect premiums from its locations equal to of the standard premium each month the premiums to g the premium will be remitted to a fora contractual liability policy contractually responsible to pay any additional premiums due to entitled to any returns for the last months g and will be a will be g since a will collect the maximum additional premium due to about dollar_figure a cannot have an underwriting_loss return_premiums calculated at less than dollar_figure a will pay the difference and it will be shown as return premium is greater than dollar_figure the additional return will be paid to a and will be shown as additional premium income if the amount of months is a loss if the a discontinued the above lines of insurance as of year an amended business plan was filed with the state of state l department of banking and insurance on april year the amended business plan a indicated that it desired to write a under form 886-a rrev department of the treasury - internal_revenue_service page -5- name of taxpayer department of the treasury - internal_revenue_service explanation of items 886a a schedule no or exhibit year period ended year year year representations and warranties policy described in the amended business plan as follows the transition was need for a representations and warranties policy arose when h completed a corporate transaction whereby h agreed to transfer certain third party management contracts of certain unrelated hotel properties to newly created u s company s for a interest in in exchange a perhaps the most significant exposure in this transaction is what is referred to as the w this exposure as well as taxes and claims asserted by employees under the terms of the agreement would be difficult to purchase on the market as further explained in the attached business plan coverage for to be issued by a to s ltd as the policy is the insured and to t ltd and s the ultimate parent of additional insureds t a and the insureds is liability is dollar_figure for the six year policy is dollar_figure a’s limit of the total premium ltd inc a offered only the representations and warranties policy during years year2 year3 and year4 f capital structure of a the state captive statute provides minimum capitalization requirements for various types of captives statutory capitalization for a single-parent state captive is dollar_figure in cash or letter_of_credit the minimum at formation on date a was authorized to issue big_number shares of stock with a big_number shares of a’s common_stock for a cash contribution of dollar_figure surplus cash of dollar_figure also contributed additional the shareholder b dollar_figure par_value on date b acquired form 886-a cev department of the treasury - internal_revenue_service page -6- 86a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended year year year no other capital was contributed by the sole shareholder until year when b contributed interests in three limited_liability partnerships to a reported at their net equity value of dollar_figure the capital_contribution was made to a to cover the potential risk exposure related to the representations and warranties policy written for an affiliate s inc in year2 the amended business plan referenced the dollar_figure million a capital_contribution received by a from its affiliates received partnership interests in partnership dollar_figure partnership dollar_figure and u business plan indicates in the event of a catastrophic claim a may secure a mortgage loan on the hotel properties to pay the claim dollar_figure ltd the in the date response to information_document_request cpa with representative explained the need for the poa additional capital as follows of year because of the a has accumulated assets in excess of dollar_figure million as potential loss exposure on the insurance programs written and the capital requirements of the state of state investments held by a were illiquid resulting in a need to ensure that there was a sufficient capital base to pay potential claims in the event certain assets could not be liquidated or pledged to satisfy claims additionally the b the sole shareholder contributed an additional dollar_figure in cash to a in year3 g employees and officers of a year4 a had no employees during years yearl year2 year3 and a did not pay a salary to its officers for yearl year2 kk ke ' according to statement attached to the year3 form_990 the value of the partnership interests was adjusted to dollar_figure an increase of dollar_figure form 886-a rrev department of the treasury - internal_revenue_service page -7- name of taxpayer department of the treasury - internal_revenue_service explanation of items a a schedule no or exhibit year period ended year year year year3 and year4 as reflected on a’s forms years instead a’s officers were paid as employees of b for each of the f provided insurance management services for a including interfacing with the insurance regulators in the state of state and the handling of management and administrative services related to a’s insurance operations contract with f a executed a management on date l h a’s insurance activity for yearl in yearl a provided insurance policies to third party hotels for which a’s sister corporation e negotiated contracts to serve as the hotels management e reservations customer services and insurance was compensated for providing such services as accounting and affiliates had as such with respect to insurance a wrote deductible reimbursement policies for property crime auto physical damage and employment practices liability insurance_policy declaration pages revealed that e insured for all policies written by a in year provided the following explanation about why e named insured as oppose to the hotels managed by e response to idr question representative is listed as the is listed as the named a review of the in its june the managed hotels are not named as insured the policies only respond based upon claims submitted by c the indemnity agreed upon in the management contracts but the managed properties did not have rights to the coverage only against c claims by ewould arise from they had rights in yearl a wrote the following deductible reimbursement insurance policies no occurrence aggregate per annual epli 1003a - crime au1003a - u1003n auto damage au1004a - au1004g total number policie sec_21 dollar_figure and dollar_figure dollar_figure and dollar_figure big_number dollar_figure and dollar_figure form 886-arev department of the treasury - internal_revenue_service page -8- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year the garagekeepers’ legal liability insurance which was offered in was not offered by a in yearl clause b of the policies describes the limit of liability and indicates the most a will pay for losses under the policies is the amount shown as a’s limit of liability in the declarations maximum limit of liability in year dollar_figure for crime policies is dollar_figure and for auto physical damage policies is dollar_figure or a combined maximum limit of liability totaling dollar_figure based on the terms of the above policies a’s for epli policies is on august yearl a received check number from e in the amount of dollar_figure for the purchase of the following deductible reimbursement insurance policies epli crime auto physical damage total dollar_figure big_number big_number big_number dollar_figure big_number however on the yearl form_990 a recognized only part of the above premiums as income for the year yearl a recognized gross premiums related to the insurance policies of dollar_figure yearl form_990 as follows a recognized gross premium income on the on its form_990 for employment practices liability crime auto physical damage gross premium income dollar_figure dollar_figure dollar_figure dollar_figure the balance of the premiums not recognized as income for as of dollar_figure was reported as year held on deposit on deposit of dollar_figure slightly understated representative be dollar_figure dollar_figure remaining from the premium check and premiums of based on the information provided by a liability called premiums a reported total premiums held the amount consisted of the unearned premiums of the correct premiums held on deposit should the liability amount appears to be of year k ke k the premiums held on deposit attributable to the deductible reimbursement policies are as follows epli dollar_figure2 crime dollar_figure and auto dollar_figure form 886-a rev de artment of the treasu internal_revenue_service page -9- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year dollar_figure received in date from a workers’ compensation policy sold to its affiliate e yearl representative financial statement the policies include adjustable premium features that result in the policies not transferring insurance risk from eb compensation policy the premiums related to the crime auto and epli policies were recorded as premiums held on deposit because the policies do not transfer risk to a according to note like the workers’ of the to a since year approximately of a’s premiums are derived from policies that do not transfer risk from the insured e and managed hotels to a to the yearl representative financial statement it acknowledged that the worker’s compensation policy and the yearl crime auto to a its books as premiums held on deposit the premiums from these policies are reported on the insurer see exhibit in the notes is clearly and epli policies with e do not transfer risk and thus in yearl a paid claims to e of dollar_figure dollar_figure and dollar_figure under the auto physical damage crime and property deductible reimbursement insurance policies respectively a discontinued the property crime auto physical damage and employment practice liability coverage at the end of yearl remaining reserves from the prior business were maintained on a’s books and the lines of business were in run-off a corporate_reorganization e transferred its interest in the hotel management contracts to agreed to indemnify s pre-closing liabilities and representations and warranties year2 a sold a representations and warranties policy to an affiliate premium of dollar_figure for the six-year policy liability is dollar_figure inc paid a total a’s limit of and its affiliates against certain a domestic company and its affiliates a result of inc inc the as in s e s year2 - year4 a amended its business plan in april year a notified the department of banking and insurance in the state of state the h reorganization its decision to discontinue the crime auto physical damage and employment practices liability insurance and its decision to provide representations and warranties coverage to an affiliate s inc of form 886-a cev department of the treasury - internal_revenue_service page -10- a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended year year year on june yearl a contribution agreement was executed by a state corporation dl a location company and h e location company whereby the parties agreed to form a new corporation in location called s ltd in exchange for a ownership_interest in management contracts of wholly owned affiliate of owned by t interest a location company in which h also owns a h transferred the third party and certain other assets to the remaining of s ltd sdollar_figure ltd e s s ltd is a inc a after the reorganization h a publicly traded location corporation owned of several corporations including e and b s providing insurance coverage for the managed hotels h also continued to own of a through its ownership in inc assumed the responsibility of ltd and its affiliate s e agreed to insure s ltd and its affiliates against potential claims arising from the pre-closing liabilities and representations and warranties utilizing a insurance for the year year representations and warranties coverage to affiliates for up to six years a continued to offer the s ltd and its to provide the the most significant exposure resulting from the reorganization is w potential w as follows the amended business plan described the a recent state court case currently on in appeal a manager of hotel properties was found to be liable to the owners of property for failing to forward the benefits of certain rebate and discount programs to the owners of the hotel difficult to quantify the potential liability for such claims the potential exposure due to w may be significant affiliates are not a party to the although h and its although it a hotel is believes that if this precedent is applied to the management contracts which have been case management kk kek ek o the june year1 contribution agreement was amended on june year1 and year the above details were obtained from poa cpa in his response to question of idr form 886-a cev department of the treasury - internal_revenue_service page -11- a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended year year year transferred to costs could be incurred significant legal of the contribution agreement section limits the amount of the exposure to million not withstanding any other provisions in the agreement section provides the h may satisfy its obligations by providing an insurance_policy for the benefit of has requested that such a policy be provided of the contribution agreement further dollar_figure e hired an independent consultant consultant and risk who concluded that the representations firm management firm and warranties policy as requested by s difficult if not impossible to obtain in the commercial market because the potential exposure is quantify will not write such a policy affiliates determined that it would be more cost effective if the representations and warranties policy was written by a in the opinion of the consultants commercial insurers based on this advice h and its so broad and difficult to inc would be the initial representations and warranties policy was written on january year2 dollar_figure for the six-year policy dollar_figure policy was priced at annual policies would be issued for the six year period requiring s to pay policy premiums as follows of the dollar_figure million exposure limit a’s limit of liability is based on the recommendation of the consultants the inc paid a total premium of inc s policy year policy year policy year policy year policy year policy year policy year total premiums dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure no other lines of business were offered by a in year2 year3 and year4 - form 886-a rev department of the treasury - internal_revenue_service page -12- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a received capital contributions consisting of the interests in three partnerships valued at approximately dollar_figure million to meet its potential risk under the representations and warranties policy the following description regarding the partnership contributions the amended business plan page included in order to provide adequate capitalization to support a’s dollar_figure million exposure additional capital has been contributed to a due to illiquidity assets in excess of million were contributed to the company these assets may need to be pledged as security for a loan claims or liquidated to pay dollar_figure to days to pay any claims that under the terms of the r w policy a will have up are submitted claim a may secure a mortgage loan on the hotel properties to pay the claim in the event of catastrophic for years year and year4 a reported premium income consistent with the schedule of policy premiums also recognized additional premiums of dollar_figure from amounts previously recorded on the books as premiums held on deposit a incurred claims of dollar_figure under the crime and property deductible reimbursement policies in year2 incurred under the prior lines of business for year3 and year4 in addition a did not incur any claims under the representations and warranties policy sold to year4 nor did a set_aside reserves for potential future losses no other insurance_business was conducted by a inc during years year no claims were in year2 a and s i application_for c exemption in january year2 a sent the irs in covington kentucky a with form_2848 and attached form_1024 application_for recognition of exemption under sec_501l a application was a’s articles of incorporation pages a certificate of general good and a certificate of authority from the state of state name description of current and future programs page an page stock certificate and related letter pages a page each an application to reserve attached to the form form 886-a crev department of the treasury - internal_revenue_service page -13- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year pages a contribution agreement dated pages the first amendment to contribution pages the second organizational chart june yearl agreement dated september yearl amendment to contribution agreement pages sample of deductible reimbursement policy crime insurance for yearl pages sample of deductible reimbursement policy employment practices liability insurance for yearl pages sample of deductible reimbursement policy automobile physical damage insurance for yearl warranties policy for year2 questions and answers to form_1024 with the application was a form_8718 user_fee for exempt_organization determination_letter request page power_of_attorney pages pages a copy of representations and pages and a list of supplement also submitted pages and form_2848 in february year2 the application was referred to the assistant_commissioner internal_revenue_service constitution ave washington d c in a letter dated march year2 the service requested additional information from a pages ' with reprensative the response included a coverletter with responded to the service’s request for additional information on april year2 answers to specific questions pages a chart showing insurance policies written by a in yearl policies written for managed hotels in yearl ownership schematic page a copy of the representations and warranties policy for year2 a copy of the financial statement as pages pages the yearl of march year2 page list of page an pages and on may year2 the service issued a a determination_letter granting a exempt status as organization pages the parties during the application process comprise the administrative record and formed the basis for the determination these documents which were exchanged by an sec_501 aside from the documents identified in the above paragraphs no other documents were exchanged during the exemption application process the form_1024 application provided actual financial information for the tax years date through december date through december and january yearl form 886-a crev department of the treasury - internal_revenue_service page -14- 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items name of taxpayer a year year year a was not tax-exempt for and no proposed budgets were included with the a also reported receiving investment_income of dollar_figure through year application application showed a received insurance premiums of dollar_figure in yearl in yearl application reported total assets of dollar_figure as assets included other assets of dollar_figure attached to the application revealed that other assets represented investments in no other revenue was reported in yearl a schedule the form_1024 of year l and the a filed form_990 for yearil and forms and 990-t for the a did not report any changes in years year2 year3 and year4 operation on form_990 filed with the internal_revenue_service for the years yearl year2 year3 and year4 a did not submit additional documents or otherwise provide notice to the internal_revenue_service of any changes in operations subsequent to the issuance of the may year2 exemption_letter iii law and analysis a is a an insurance_company exempt from tax pursuant to sec_501 c year3 and year4 for the taxable years yearl year2 the first issue is whether a is an insurance_company exempt from tax pursuant to sec_501 yearl year2 year3 and year4 certain entities are exempt from taxation entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or for the taxable_year do not exceed dollar_figure c a if greater direct written premiums sec_501 provides that for the taxable years included in these i r c if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 a sec_501 b here a was part of an affiliated_group during i r c form 886-a crev department of the treasury - internal_revenue_service page -15- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year is wholly owned by b which in a is wholly owned by dl however none of the other yearl year2 year3 and year4 turn affiliates engaged in insurance operations during years yearl year2 year3 and year4 attributable to the controlled_group are earned only by a --- dollar_figure for yearl dollar_figure for year2 dollar_figure for year3 and dollar_figure for year4 with the premiums a received during yearl year2 year3 and year4 pursuant to sec_501 b there are no other premiums to aggregate therefore the total premiums for the years involved an insurance_company for federal a company whose primary and predominant income_tax purposes is business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 purposes of definition of than half of the business of that company is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies a life_insurance_company only if more an insurance_company for company treated as sec_1_801-3 see treas reg see also neither the code nor the regulations define the terms the united_states supreme insurance or insurance_contract court however has explained that for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present legierse u s must be commissioner 572_f2d_1190 u s eg allied fidelity corp v cert_denied the risk shifted and distributed see cir an insurance risk c b helvering v rev rul risk shifting occurs if a person facing the possibility of an economic loss resulting from the occurrence of risk transfers some or all of the financial consequences of the potential loss to the insurer that a loss by the insured will not affect the insured because the loss is offset by the insurance payment the effect of such a transfer is an insurance risk_distribution incorporates the law of large numbers to allow the insurer to reduce the possibility that a single costly claim will exceed the amount available to the insurer for the payment of such a claim 811_f2d_1297 necessarily entails a pooling of premiums so that a potential clougherty packing co risk_distribution 9c cir v commissioner form 886-a ev department of the treasury - internal_revenue_service page -16- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended year year year insured is not in significant part paying for its own risks see 881_f2d_247 cir sec_1_801-3 of the regulations defines the term_insurance company to mean a company whose primary and predominant business activity during the taxable_year is the issuance of insurance or annuity_contracts or the reinsurance of insurance underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on business actually done in the taxable_year which determines whether a company is taxable as internal_revenue_code commissioner t c f 2d income was from investments did not qualify as company bowers v lawyers mortgage co see also inter-american life ins v taxpayer whose predominant source of an insurance_company under the aff'd per curiam an insurance is the character of the cir 285_us_182 co it to qualify as an insurance_company a taxpayer must use its f co s c co supp u s cir the size and activities indus life ins v united aff'd per curiam d all of the relevant facts will be capital and efforts primarily in earning income from the issuance of contracts of insurance states 481_f2d_609 considered including but not limited to of any staff whether the company engages in other trades or see generally united businesses and its sources of income states v home title ins insurance and charges incident thereto were more than of company’s income u ndeniably insurance was business lawyers mortgage co co pincite cardinal life ins supp f f 293_f2d_72 28_bta_1079 engaged solely in reinsurance may have a very sparse operation see alinco life ins with very little general operating expense did not preclude conclusion that it was a life_insurance_company under sec_801 of the code v united_states f rev’d on other grounds v united_states aff’d on other grounds co co at of the dist of columbia v that reinsurance company had extremely simple operation its principal pincite indus life ins cir inter-american life ins supp d neb v united_states ct serv life ins however a company 5th cir 2d where n d tex co co cl co form 886-a cev department of the treasury - internal_revenue_service page -17- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit yeat petiod ended a year year year u s pincite bowers u s in bowers v lawyers mortgage co the supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured bowers earned premiums that amounted to approximately one-third of its income for the taxable years at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds and mortgages the premiums also included fees the taxpayer charged for guaranteeing mortgage loans which it did not make or sell pincite included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts the court noted that the premiums the taxpayer earned although the taxpayer in id pincite n id at id because the taxpayer’s premium income was incidental to its the court explained t he lending fees extension fees business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business holding that taxpayer was an insurance co insurance_company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages cf united_states v home title pincite u s id at id in inter-american life ins co v commissioner t c and insurance cir the aff'd per curiam 469_f2d_697 taxpayer issued and reinsured policies earning premiums totaling dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years respectively inter-american t c all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two shareholders as the taxpayer directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer taxpayer also engaged in the sale of real_property and stock earning investment_income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue similarly almost all of the pincite virtually id id the and id form 886-a ev department of the treasury - internal_revenue_service page -18- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year in inter-american the tax_court compared the taxpayer’s income from its insurance-related activities to its income from other activities and held that the taxpayer was not an insurance according to the tax_court the insurance premiums the company taxpayer earned were de_minimis comprising less than of the taxpayer’s gross_investment_income taxpayer had no sales force in place to sell insurance contracts id the tax_court concluded that because the taxpayer’s primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company in addition the id pincite id the tax_court also acknowledged that it was cognizant of the sess a new life_insurance problems indigenous to new life_insurance_companies in particular that the initial years of company’s operations are generally difficult because the initial expenses_incurred in ‘putting policies on the books’ are greater than the premiums received cong however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer’s insurance_business was not profitable v united_states f get the court explained id citing cardinal life ins co id citing s rept no n d tex c b in cardinal life ins v united_states f rev’d on other grounds 425_f2d_1328 n d the taxpayer earned no income from insurance in two of the five years under examination and earned its total income from insurance during the remaining three taxable years at issue instead the taxpayer earned a majority of its income from dividends interest rent and capital_gains american the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen pay an actuary on premiums insurance policies was insignificant compared to the total income earned by the taxpayer explaining the court noted that the taxpayer’s income from a fee basis to determine the amounts of its and of it did however cardinal life supp pincite like inter- supp cir supp co f id tex id id while plaintiff’s insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on form 886-a rev department of the treasury - internal_revenue_service page -19- sec_86a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended year year year trailers interest_income and capital_gains upon disposal of real_estate and stocks these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to a tax in addition to ordinary_income tax plaintiff is seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of insignificant amount of insurance contracts a small and the id pincite co v united_states f_supp in 481_f2d_609 the fourth circuit rejected the taxpayer’s claim that it was an insurance_company where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained cir it it pincite that the premium income for is obvious from the financial is also important to note that more the court likened the facts of industrial life to id those of cardinal life than half of the premium income came from policies on the lives of the only officers and stockholders of the company information these years was small when compared with income from real_estate mortgages and investment f gt insurance_company where it had over dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year period whether a company is considered an insurance_company turns on the the court held that the taxpayer was an v united_states aff’d on other grou293_f2d_78 the service life court acknowledged that by contrast in service life ins department of the treasury - internal_revenue_service id pincite supp cir form 886-a rev page -20- neb co id d 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year id pincite character of the business conducted by the company not any percentage of income compare the taxpayer’s premium income to its investment_income to determine the business activity of the taxpayer although the taxpayer also generated income from mortgage loans and investments over half of the taxpayer’s income was from its insurance premiums and over half of its income-producing assets were held for insurance_policy reserves the court did however id pincite id no single factor determines whether a company’s primary and predominant business activity for a taxable_year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies in some cases a start-up company or a company winding down operations may qualify as than half the receipts of the company provided the company’s capital and efforts are devoted primarily to its insurance_business an insurance_company even if premiums represent less thus i workers’ compensation insurance during years prior year and prior year a was obligated an affiliate e e paid a premium of the premium received by a was recorded as to the policy did not transfer risk from eto a and under a contracted liability policy for workers’ compensation issued in dollar_figure to a as such - premiums held on deposit the maximum coverage provided by the policy was equal to the premium paid in premiums a year the amount previously recorded as deposit to no losses were incurred under the policy and a refunded a liability premiums held on is obligated to refund the excess_amount to c to the extent losses were less than the under the terms of the contract in year2 as e a liability -- of ii deductible reimbursement policies based on the review of the activities conducted by a during the period of january yearl through december year was determined that a wrote auto physical damage crime and employment practices liability policies sold to hotels managed by an affiliate e although the declaration for each policy list e service inc the policies were as the insured it during yearl a reported two sources of premiums related to the deductible reimbursement auto crime and employment form 886-a ev department of the treasury - internal_revenue_service page -21- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a recognized premiums of dollar_figure practices liability policies in yearl the premiums were received from unrelated hotels managed by a’s affiliate e services the managed hotels do include the characteristics of risk shifting and risk_distribution and thus represent premiums from insurance operations with the meaning of helvering v legierse u s the premiums_paid to a by however a also reported additional premiums that were a liability called premiums held on deposit in the recorded as amount of dollar_figure of the premiums received from the workers’ compensation policy with e services of dollar_figure for crime auto physical damage and employment practices liability policies written for e the premiums held on deposit consisted dollar_figure and premiums held on deposit in yearl the premiums held on deposit were received from policies that do not transfer risk from the insured to a description of the premiums held on deposit is included in note of the yearl financial statement prepared by representative the following the policies include adjustable premium features that result in the policies not transferring insurance risk from e to a like the workers’ compensation policy the premiums related to the crime auto policies were recorded as premiums held on deposit because the policies do not transfer risk to a and epli a discontinued the crime auto physical damage and employment practice liability coverage at the end of yearl as of year approximately of a’s premiums are derived the insurer from policies that do not transfer risk from the insured e and managed hotels to a financial statement prepared by representative acknowledged that the worker’s compensation policy and the yearl crime auto with e these policies are reported on its books as premiums held on deposit and epli deductible reimbursement policies do not transfer risk to a in the notes to the yearl the premiums from and thus it is clearly based on the above facts it is determined that a’s primary and predominant activity in yearl is not insurance because the form 886-a ev department of the treasury - internal_revenue_service page -22- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year for an arrangement to constitute insurance majority of the contracts executed with e service inc insurance contracts the characteristics of risk shifting and risk_distribution must be present such arrangement is not insurance since of the premiums received by a are derived from policies that do not result in xisk shifting a’s capital and efforts are not used for the purpose of insurance operated for an insurance_business in year yearl absent either risk shifting or risk_distribution is not primarily and predominantly thus a are not iii representations and warranties policy in year2 a sold a representations and warranties policy to the representations and warranties policy is an affiliate the sole line_of_business offered by a during years year2 year3 and year4 a six year policy and requires the policy is to pay premiums to a totaling dollar_figure over the six year term a’s maximum liability under the policy is dollar_figure one treatise on insurance in explaining risk_distribution it an insurer is appropriately viewed as states that w hen insurance is considered from the viewpoint of a system for risk_distribution as well as risk transference the uncertainty of whether a given insured will sustain a loss by combining the risks of loss for many ventures of into a pool keeton and widiss insurance law fundamental principles legal doctrines and commercial practices p a given type a guide to west group insurers deal with the courts have not spent a great deal of time explaining no court has squarely held no risk_distribution if there is only one or a fair reading of the court opinions addressing see barnes v what they mean by risk_distribution that there can be few insureds the issue however supports the irs’s position united_states 801_f2d_984 distributing is the spreading of the risk of loss among the participants in an insurance program v treganowan is effectuated by pooling among unrelated insureds distribution means that the party assuming the risk distributes his potential liability in part among others corp v united_states f 2d f 2d beech aircraft 10th cir see also commissioner 2d cir risk r isk cir 2d f such spreading a form 886-arev department of the treasury - internal_revenue_service page -23- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss ross v odom cir 2d f see the sixth circuit touched on the issue of risk_distribution cir v commissioner 881_f2d_247 in humana inc noting there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities measured risk_distribution by explaining i nsuring many independent risks in return for numerous premiums serves to distribute risk independent risks that occur randomly over time smoothes out losses to match more closely its receipt of premiums by assuming numerous relatively small the ninth circuit has also v commissioner f 2d clougherty packing co cir the insurer there cannot be risk_distribution when there is only one in fact a sold a single policy to inc during the no other lines of insurance were during year2 through year4 a failed to adequately insured distribute the risks associated with its representations and warranties policy years year2 year3 and year4 offered by a were in run-off as affiliated with a through a common parent h which indirectly owns of a and of did not maintain numerous or several independent risks in exchange for numerous premiums compared to the taxpayers in humana and clougherty warranties policy at any given time does not qualify as adequate risk_distribution insuring a single representations and the deductible reimbursement policies and its affiliate s in addition s of year ltd inc inc is s s a therefore we concluded that the workers’ compensation e in and the deductible reimbursement and its managed hotels in yearl do not policy sold to e policies sold to constitute insurance contracts because the arrangements lack the characteristic of risk shifting representations and warranties policy sold by a to not constitute an insurance_contract because the arrangement lacks the characteristic of risk_distribution as such a’s primary and predominant activity during years yearl year2 year3 and year4 is not insurance we also determined that the inc does s form 886-a cev department of the treasury - internal_revenue_service page -24- 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year petiod ended year year year a is not operated as an insurance_company within the meaning of sec_1_801-3 an insurance_company it fails to qualify for exemption under sec_501 of the internal_revenue_code because a is not a does not qualify as an insurance_company because its as stated in sec_1 as opposed to the activities which are based on the facts presented during the audit a in determining the primary and predominant activity the in order to primary and predominant activity is not insurance qualify as an insurance_company a’s capital and efforts must be used primarily to generate income from the issuance of insurance or reinsurance contracts a service must look to the character of business actually done during the taxable_year authorized does not have facilities or staff engaged in the selling of insurance policies conducts risk management and administrative services on behalf of a business from the general_public an active sales staff is one factor considered by the courts to conclude that the company’s primary and predominant activity is not insurance in both cardinal life and inter-american life where the courts determined that the primary and predominant business of each company was not insurance neither company employed a sales force reinsurance contracts during the years at issue the district_court noted a does not promote market advertise or solicit insurance in cardinal life although the taxpayer sold some an outside management company f the absence of state plaintiff did not have an active sales force soliciting or selling insurance policies each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on a fee basis employees brokers agents or salesmen soliciting and selling insurance for it the only insurance written by plaintiff was through reinsurance agreements plaintiff otherwise did not have any these and form 886-aev department of the treasury - internal_revenue_service page -25- 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended year year year the facts in the present case are similar to the position and its parent h negotiated the expressed by the district_court in cardinal life of the sole shareholder b insurance policies on behalf of a with e hotels in yearl warranties policy with s business in years year2 year3 and year4 have facilities or employ staff that is directly and actively engaged in insurance or reinsurance underwriting services we conclude the of an insurance_business they also negotiated the representations and inc which was a’s sole line of does not have the traditional characteristics because a does not and its managed key employees nor does a conduct business like an insurance_company although a meets the minimum capitalization requirements of dollar_figure established by the state of state department of banking and insurance it appears to be substantially undercapitalized to meet its potential insurance risks for the policies written in yearl a’s potential maximum exposure for the deductible reimbursement policies issued in yearl is dollar_figure of december yearl of partnerships a lacked adequate capital to meet its potential insurance risk exposure made by its parent and affiliates a’s net_worth would have been dollar_figure related to the deductible reimbursement policies a would not have had adequate capital to meet its risk obligations if a had incurred substantial claims in yearl a interest in three limited_liability absent the partnership contributions a capital_contribution at the end however prior to only after the capital_contribution of three partnership interests by its parent at the end of december yearl did a have adequate capital to meet its risk exposure partnerships were contributed to a risk exposure for the deductible reimbursement policies written in yearl but to meet its potential risk exposure under the representations and warranties policy for years year2 year3 and year4 discontinued the adp according the note reprensative follows this position is supported by the fact that a of the yearl financial statement prepared by the capital_contribution was described as epli and crime policies as not to meet its potential however the of year kx k ke initial capital stock dollar_figure paid in capital dollar_figure and retained earnings_of dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -26- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a interest in three limited on year liability partnerships was contributed by affiliates to a the partnerships own hotel properties and are stated at their net equity in the statement of admitted_assets liabilities and surplus the cpa financial statement reported the partnership_interest at their net equity value of dollar_figure capital_contribution was made on the last day of the tax_year a in effect operated for the entire year of yearl without sufficient capital to meet its potential risk exposure under the deductible reimbursement policies since the a filed an amended business plan with the state of state l department of banking insurance and securities on april year2 prepared by f the purpose of the amended plan is summarized in a letter as follows in a has now been commensurate with this goal c h's desire to write representations and warranties r w formalized attached is documentation to explain the r ww program including a business plan financial statement and a pricing memo need for a r w policy arose when m c completed a corporate transaction whereby m c agreed to transfer certain third party management contracts of certain unrelated hotel properties to company s interest in in exchange for a a newly created u s a proforma inc perhaps the most significant as the w exposure in this transaction is what is referred to exposure as well as taxes and claims asserted by employees under the terms of the agreement would be difficult to purchase on the market as further explained in the attached business plan coverage for this the policy is the insured and to t additional insureds to be issued by a to s ltd ltd and s inc as the ultimate parent of form 886-a ev department of the treasury - internal_revenue_service page -27- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a and the insureds is of liability is dollar_figure premium for the six year policy is dollar_figure t limited a’s limit the total the representations and warranties policy is a’s only line_of_business for years year2 year3 and year4 plan referenced the dollar_figure million capital_contribution received by a from its affiliates a received partnership interests in partnership dollar_figure partnership dollar_figure and u ltd of a catastrophic claim a may secure a mortgage loan on the hotel properties to pay the claim the business plan indicates in the event dollar_figure the business in the date response to information_document_request poa additional capital as follows cpa with representative explained the need for the of year because of the potential a has accumulated assets in excess of dollar_figure million as loss exposure on the insurance programs written and the capital requirements of the state of state investments held by a were illiquid resulting in sufficient capital base to pay potential claims in the event certain assets could not be liquidated or pledged to satisfy claims a need to ensure that there was a additionally the based on the sequence of events and facts reviewed during it is clearly evident that although a reported net the audit assets of dollar_figure million on its yearl form_990 not held to meet its risk exposure for the adp epli policies written during the year to conclude that had a incurred a catastrophic claim in yearl the company would have been unable to meet its insurance obligations undercapitalized in yearl a did not conduct business consistent with traditional insurance_companies therefore since the company was significantly all evidence leads the service the assets were and crime does a b exemption from federal_income_tax as described in sec_501 c a domestic company continue to qualify for an organization facts form 886-a rev department of the treasury - internal_revenue_service page -28- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a a was incorporated as a pure captive_insurance_company in the state of state frank collins inc iv of the articles of incorporation a big_number shares with a shareholder purchased big_number shares of a on april an initial capital_contribution of dollar_figure was the initial agent of a dollar_figure per share par_value on date 8b the firm of paul under article is authorized to issue the sole for a is wholly owned by b b and its sister entity c are subsidiaries of corporation a d c is the parent of e as a domestic is not required to make a sec_953 election a filed an application on form_1024 for recognition of a filed its form_1024 exempt status under sec_501 application in january year2 a form_8718 user_fee for exempt_organization determination_letter request was also received by the internal_revenue_service in january year2 the application package included articles of incorporation endorsed by the secretary of state for the state of state application also included a copy of the corporate bylaws which were adopted on july on date the around february year the form_1024 application was referred to the national_office for ruling in its application_for recognition of exempt status a represented it operated and would operate in the future as follows current program and c a assurance a ewas compensated for providing such for the year ended year provided insurance policies to third party hotels for which a’s parent e inc affiliates had negotiated management contracts to serve as the hoteli’s management as such services as accounting reservations customer service and insurance with respect to the insurance placement a provided deductible reimbursement coverage for auto physical damage crime and employment practices liability to the third party hotels and limits the policies had various premiums form 886-acrev department of the treasury - internal_revenue_service page -29- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year due to a corporate transaction which caused eto dispose_of the management contracts a will no longer issue these policies the remaining reserves for the prior business will be maintained on a’s books and these lines of business will be in run-off future program due to the above mentioned corporate transaction e has transferred its interest in the above described management contracts to transfer of the management contracts eand its affiliates have agreed to indemnify in connection with the affiliates against certain pre-closing liabilities and representations and warranties delineated in the contribution agreement as amended and its dollar_figure million on finally section section of the agreement delineates the pre-closing liabilities and section places an aggregate limit of these liabilities provides that m c may satisfy its obligations with respect to section by purchasing an insurance_policy for the benefit of swan s has requested and e has agreed to insure s and its affiliates against potential claims arising from the pre-closing liabilities and representations and warranties utilizing a for the year year2 the coverage to a will continue to offer to six years s for up question in part ii of the form_1024 application requests financial information as follows present and future sources of financial support beginning with the largest source first claims about financial support a’s application made the following list the organization’s is supported through the receipts of premiums a for the issuance of insurance policies in form 886-a rev department of the treasury - internal_revenue_service page -30- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year addition the company generates investment_income from premiums and capital part iii of the application financial data reflects a’s actual figures for yearl and prior three years application shows revenue from insurance premiums in the amount a reported investment_income of dollar_figure of dollar_figure for yearl and other income of dollar_figure for yearl a received no premiums during the prior three years of operation income information for yearl is provided at schedule i no other sources of revenue were reported in part iii of the form_1024 application the same premium part iii of the dollar_figure under part iii assets a lists cash on line of dollar_figure accounts_receivable on line notes receivable on line investments on line reported in part iii of the form_1040 application of dollar_figure of dollar_figure and other no other assets were of dollar_figure bonds and only an unsigned copy of the form_1024 application was available for review during the audit process listed as directors of a and the application the application included an unsigned form_2848 power of cpa with reprensative attorney authorizing poa poa reprensative the form_1024 application forms 1120pc and for year2 through to represent a in connection with cpa with reprensative in location and poa with location in location the service by letter dated march year2 requested additional information from a controlled_group that a belongs to a list of insurance policies issued in yearl a copy of insurance policies issued in year2 a copy of the yearl annual report issued to the state of state the relationship between it asked for a schematic of the year2 financial statement in its april year2 response a provided a four page narrative responding to irs questions a schematic of the controlled_group a list of managed hotels and and a’s parent entity and a copy of the kk ke kk ok a schedule included with the form_1024 application shows other income was from change in unearned financing liability form 886-a rev department of the treasury - internal_revenue_service page -31- 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer a year year year schedule no or exhibit year period ended premiums_paid by each a copy of the representations and warranties policy issued in year2 a copy of the yearl financial report issued to the state of state financial statement and a copy of a’s year2 in its response a indicated that it issued a total of deductible reimbursement policies to third party hotels in yearl under the terms the policies indemnify the unrelated third party hotels against tort claims reported premium income of dollar_figure and investment_income of dollar_figure as showed cash of dollar_figure accounts_receivable of dollar_figure and investments of dollar_figure as total liabilities of dollar_figure as on the year2 financial statement a under assets the balance_sheet of march year2 of march year2 of march year2 a reported the service issued a favorable determination_letter to a on may year2 the determination_letter issued to a states as stated in your based on the information supplied and assuming your operations will be application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 an organization described in revenue code as sec_501 commencing on january yearl for tax_year s when your net written premiums or if greater your direct written premiums do not exceed the dollar_figure limit as prescribed by this sec_501 of the internal please notify the ohio employee_plans exempt_organizations ep eo customer service office if there is any change in your name address sources of support or method of operation a filed forms 1120pc returns for tax years prior year and prior year yearl year2 year3 and year4 examined a’s form_990 for yearl year2 year3 and year4 form_990 returns were filed for the tax years the internal_revenue_service ek ke kek a also filed form 990-t exempt_organization business income_tax return for tax_year sec_2001 year3 and form 886-a rev department of the treasury - internal_revenue_service page -32- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year the form_990 for yearl was signed by the preparer at on october year reprensative president of a filed postmarked on october year2 and received by the service_center on october year2 on october year2 and by officer vice the yearl form_990 was on examination it was determined a had premium income of dollar_figure in year2 the premiums for year2 included dollar_figure from s dollar_figure in yearl dollar_figure in year2 dollar_figure in year3 and dollar_figure in year4 and investment_income totaling dollar_figure in yearl year4 under the representations and warranties policy and dollar_figure of premiums formerly reported as premiums held on deposit and recognized as income in year2 reflected on forms for yearl year2 year3 and year4 were confirmed by review of books_and_records dollar_figure in year3 and dollar_figure in these figures which were inc based on the examination of the activities and financial data for yearl through year4 the a’s sole activity consisted of honoring a workers’ compensation insurance_policy sold to its affiliate e and selling the deductible reimbursement auto crime and employment practices liability policies in yearl and the representations and warranties policy in year2 year3 and year4 in from the date of inception through year4 a incurred no insurance claims with respect to the workers’ compensation deductible reimbursement and representations and warranties policies cover any potential future claims under the deductible reimbursement policies a did establish loss_reserves of dollar_figure in yearl to a reported minimal operating_expenses during this period a incurred typical organizational general and administrative costs a did not report the payment of salaries and wages because it hired no employees or other staff to conduct its business a provided no evidence that it conducted any other activities during the period of date through year4 there was no evidence of any material changes in a’s operations from those described in its form_1024 application and the operations actually conducted by a during the years under examination form 886-acrev department of the treasury - internal_revenue_service page -33- a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year law sec_501 of the internal_revenue_code provides that shall be exempt from sec_501 describes as exempt_organizations described in sec_501 c income_taxation insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or taxable_year do not exceed dollar_figure organization is exempt under sec_501 years in which it meets the dollar_figure limitation on premium income entities in the exempt organization’s controlled_group so1 c b the premium income test includes amounts received by all i r c if greater direct written premiums for the sec_501 only in those c an the exempt status of an organization may be recognized by rev_proc a revenue_procedure issued by the service proc i r b january c b the internal_revenue_service through the application process see described in eg rev apply for a determination_letter in order to claim exempt status organizations seeking recognition of exemption from the internal_revenue_service under sec_501 must file a form_1024 application_for recognition of exemption under sec_501 although not required to a determination_letter recognizing tax exempt status is sec_5 c b an organization where issued by the internal_revenue_service to its application and supporting documents establish that it meets the requirements of the category of exemption it claims proc applicant must be provided under penalties of perjury proc year4-4 year4-1 i r b application process ends with the issuance of letter by the internal_revenue_service in response to by an individual or particular facts rev all information by the an organization that applies to the a determination_letter is a written_statement issued sec_601_201 a written inquiry a determination treas reg rev the if the commissioner revokes the tax-exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively revocation of year4-4 dollar_figure cross-referencing dollar_figure et seq of organization omitted or misstated a material fact or operated in a determination_letter may however be retroactive if the a determination_letter is prospective generally proc rev revocation form 886-a rrev department of the treasury - internal_revenue_service page -34- 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer a year year year schedule no or exhibit year period ended a manner materially different from that originally represented treas reg proc year4-4 dollar_figure cross-referencing dollar_figure et seq sec_601_201 rev i rev_proc analysis a years under exam is not described in sec_501 during the to be exempt from federal_income_tax under sec_501 a an entity described in sec_501 the entity must be as an insurance_company or association other than life including inter-insurers and reciprocal underwriters must meet a premium income requirement -in addition it a producer-owned_reinsurance_company porc like a is an if it issues insurance contracts distributes and insurance_company or association for purposes of sec_501 transfers insurance risks and otherwise conducts business like an insurance_company this report a did not operate in accordance with the standards recognized by the internal_revenue_service for an insurance_company and therefore is not an insurance_company for federal_income_tax purposes insurance_company it status under sec_501 is not eligible to retain its exempt as discussed at pages through because the examination showed a of is not an in addition an entity described in sec_501 ina sec_501 given year must not have net written premiums or direct written premiums for that taxable_year in excess of dollar_figure to all entities in the exempt organization’s controlled_group sec_501 b within the meaning of sec_831 member of the controlled_group is engaged in insurance_business a did not have net written or direct written premiums in excess of dollar_figure for any year under examination is b ii however no other the premium income test applies if greater a member of a controlled_group c a because a is not an insurance_company or association during the years under exam tax under sec_501 a sec_501 and thus revocation of a’s exempt status is appropriate it an entity described in i r c is not exempt from federal income form 886-acrev department of the treasury - internal_revenue_service page -35- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year a cannot rely on its determination_letter an organization may not rely on a favorable determination in supporting documents letter if the organization omitted or misstated a material fact in its application or an organization also may not rely on material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued proc i r b january a favorable determination if there is c b n ii rev treas reg rev_proc a the conclusion that a is not an insurance_company during the years yearl year2 year3 and year4 an analysis of its sources of revenue and its business activities see pages of this report organization’s financial structure and activities and conclude that the organization is entitled to be recognized as exempt it service to have complete financial information and also a fair and accurate description of the organization’s activities an insurance_company and therefore in order to understand an is critical for the rests primarily on e source_of_income primary source a determination of a’s primary source of revenue for the following facts are critical to premiums comprised of total income for recognition of exemption under sec_501 c yearl year2 year3 and year4 was insurance premium income yearl for year2 for year3 and for year4 however the service determined that the premium income is not derived from insurance activities as defined in helvering v legierse u s percentages for and year3 were calculated independent of the partnership loss reported during each year insurance products ever sold by a were the workers’ compensation deductible reimbursement and no actual sales of insurance products use of capital and efforts department of the treasury - internal_revenue_service form 886-a cev page -36- the only kek ok e k 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer a year year year schedule no or exhibit year period ended representations and warranties policies to its affiliate e arrangements lack the characteristics of risk shifting and risk_distribution the majority of the insurance minimal effort a devoted little time to its insurance activities including the development and marketing of insurance products since its inception a has not paid any claims under the workers’ compensation deductible reimbursement and representations and warranties policies insurance activities material misstatements in part ii a disclosed the overall nature of its insurance of the form_1024 application a described the actual insurance activities conducted in yearl and the proposed activities for year2 activities in the form_1024 application question is whether such activities meet the definition of insurance within the meaning of 312_us_531 compensation and deductible reimbursement policies offered by a in yearl do not constitute insurance because the arrangements lack the characteristic of risk shifting in representations and warranties policy sold by a to year2 year3 and year4 does not constitute insurance because the arrangement lacks the characteristic of risk_distribution the service contends that the workers’ in addition the inc however the primary s sec_7805 relief while revocation of a determination_letter is generally not a determination_letter may be a manner materially different from that retroactive revocation of retroactive if the organization omitted or misstated a material fact or operated in originally represented treas reg also rev dollar_figure cross-referencing dollar_figure et seq c b in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute revocation is due to status in the character the purpose or the method of i see proc proc 2004_1_irb_1 a material_change inconsistent with exempt sec_601_201 sec_601_201 see treas reg in cases where rev xk ke kek k based on percentage of premium income test form 886-a ev department of the treasury - internal_revenue_service page -37- a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended year year year operation revocation will ordinarily take effect as of the material_change proc effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked in any event revocation will ordinarily take sec_601_201 n i sec_601_201 i rev of the date treas reg treas reg in this case the agent recommends that revocation should be proposed for the year that a’s activities were not consistent with the requirements of sec_501 that a did adequately disclose its operations in the form_1024 application year2 year3 and year4 the service concluded that a did not operate primarily and predominantly for an insurance purpose because its workers’ compensation deductible reimbursement and representations and warranties policies with e respectively do not constitute insurance however during the examination of tax years yearl the service determined and s inc the examining agent attempted to secure additional in particular information with a response due_date of october cpa requested extensions of time to october information with respect to the lines of business conducted by a during the years under examination document request was sent to poa december requests to idr final request was made of the cpa sent to received by june information obtained to date and failed to respond to the agent’s follow-up informing him that if no response to idr the case will be closed based on the on may and january of november on september a letter was cpa for a and is after poa a reprensative responded to idr on date the the response included an is listed as the named insured on the response was submitted by explanation for why e deductible reimbursement policies page a breakdown of reserves by line_of_business as reconciliation of premiums received in yearl cancelled check reconciliation and proof of bank deposit for premiums received by a in yearl for workers’ compensation_for premium received from e policy pages bank account documentation explaining the source of premiums held on deposit described in note year2 reprensative of claims paid_by a written by a in yearl to the financial statement pages schedule and a copy of cancelled checks pages proof of bank deposit the documentation submitted in pages a copy of pages a pages of year page form 886-a rev department of the treasury - internal_revenue_service page -38- 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended a year year year response to idr was reviewed by the examining agent and the relevant information was incorporated into this report due to the length of time taken by a in responding to idr approximately months and the relatively short statute under year remaining a preliminary form 886-a explanation of items was not sent to a for the purpose of soliciting a preliminary taxpayer’s position regarding the proposed revocation action day letter which included a copy of this report form 886-a explanation of items usual appeal rights provided the required minimum of days is remaining on the statute_of_limitations under the day letter procedures a instead the service issued a is afforded the after reviewing the activities for years yearl year2 it was determined that a year3 and year4 business and does not meet the requirements for tax-exempt status under sec_501 exemption is proposed effective january yearl the first day of the initial year under audit accordingly revocation of is not an insurance iv taxpayer’s position the examining agent received a phone call on date in representtive left the firm in date from representative for a that a would execute a new form_2848 power_of_attorney authorizing a new representative power_of_attorney was not received from representtive prior to the issue of this report ' who is listed as the second representative on the original power_of_attorney and to officer vice president of a however a new form_2848 this report was sent to stated that poa indicated under usual circumstances the service may issue a form 886-a explanation of items preliminary report for the purpose of soliciting an informal position from the taxpayer however due to the length of time it took a to respond to idr approximately months and the relatively short statute_of_limitations the processing of the case was expedited by issuing a the proposed revocation action was solicited from a the day letter procedure allows a to submit a formal written protest in response to this report before the case is forwarded to appeals provided at least days remain on the statute_of_limitations no informal or preliminary position regarding day letter form 886-a crev department of the treasury - internal_revenue_service page -39- a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended year year year v conclusions a a domestic captive entity is not an insurance_company exempt from tax pursuant to sec_501 years yearl year2 year3 and year4 and thus revocation of its tax exempt status is proposed effective january yearl for the taxable is explanation of items afforded the usual appeal rights provided the required minimum of days is remaining on the statute_of_limitations under the day letter procedures a after reviewing the activities for years yearl year2 it was determined that a year3 and year4 business and does not meet the requirements for tax-exempt status under sec_501 exemption is proposed effective january yearl the first day of the initial year under audit accordingly revocation of is not an insurance iv taxpayer’s position the examining agent received a phone call on date representtive from representative for a that a would execute a new form_2848 power_of_attorney authorizing a new representative received on through the balance of the te_ge examination left the firm in date authorizing the new power_of_attorney was to represent a indicated stated that poa in under usual circumstances the service may issue a form 886-a explanation of items for the preliminary report purpose of soliciting an informal position from the taxpayer however due to the length of time it took a to respond to idr approximately months and the relatively short statute_of_limitations the processing of the case was expedited by issuing a the day the proposed revocation action was solicited from a letter procedure allows a to submit a formal written protest in response to this report before the case is forwarded to appeals provided at least days remain on the statute_of_limitations no informal or preliminary position regarding day letter v conclusions form 886-a cev department of the treasury - internal_revenue_service page -40- name of taxpayer department of the treasury - internal_revenue_service explanation of items 886a a schedule no or exhibit year period ended year year year a a domestic captive entity is not an insurance_company exempt from tax pursuant to sec_501 years yearl year2 year3 and year4 and thus revocation of its tax exempt status is proposed effective january yearl for the taxable form 886-acev department of the treasury - internal_revenue_service page -41-
